                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    ED CV 18-496-DMG (SHKx)                                Date     December 17, 2018

Title Jeanette Jaime v. Target Corporation, et al.                                Page     1 of 1


Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                             NOT REPORTED
             Deputy Clerk                                           Court Reporter

   Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
          NONE PRESENT                                             NONE PRESENT

Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE


        On July 26, 2018, the Court ordered the parties participate in a mediation conference by
December 7, 2018. [Doc. # 24.] As required by the Court's July 26, 2018 Order, a joint status
report re settlement was due seven (7) days after the mediation conference. To date, a joint
status report re settlement has not been filed.

        IT IS HEREBY ORDERED that Plaintiff show cause in writing no later than December
31, 2018, why sanctions should not be imposed for failure to comply with the Court’s Order.
The filing of a joint status report re settlement by the deadline will be deemed a satisfactory
response.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
